Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1086
                       Lower Tribunal No. 18-14161
                          ________________


                     Gregorio Antonio Dickson,
                                  Appellant,

                                     vs.

                         Gretchen Curtis, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Samantha
Ruiz Cohen and Christina Marie DiRaimondo, Judges.

     Rhonda F. Goodman, P.A., and Rhonda F. Goodman, for appellant.

    Holland & Knight LLP, and Stacy D. Blank and Jessica S. Kramer
(Tampa), for appellee.


Before EMAS, HENDON, and BOKOR, JJ.

     HENDON, J.
        Gregorio Antonio Dickson (“Respondent”) appeals from (1) the

January 22, 2020 Order on Petition for Injunction for Protection Against

Domestic Violence (“Order”), entering a domestic violence injunction for a

one-year period until January 22, 2021, pursuant to section 741.30, Florida

Statutes; and (2) the order denying his motion for rehearing and/or new

trial. We affirm.

I. Facts and Procedural History

        On June 14, 2018, Gretchen Curtis (“Ms. Curtis”), o/b/o her minor

son, Ryan Gregory Dickson (“Ryan” or “Petitioner”), 1 filed a sworn Petition

for Injunction for Protection Against Domestic Violence Without Children

against the Respondent under section 741.30 (“Petition”).         The Petition

provides that Ryan is either the victim of domestic violence or has a

reasonable cause to believe he is in imminent danger of becoming a victim

of domestic violence because, among other things, the Respondent, who is

Ryan’s father:

        a. Committed or threatened to commit domestic violence
        defined in s. 741.28, Florida Statutes, as any assault,
        aggravated assault, battery, aggravated battery, sexual assault,
        sexual battery, stalking, aggravated stalking, kidnapping, false
        imprisonment, or any other criminal offense resulting in injury or
        death of one family or house member by another.

        b. Previously threatened, harassed, stalked, or physically

1
    Ryan turned eighteen in August 2019.

                                        2
     abused the petitioner.

           ....

     f. Used, or has threatened to use, against the petitioner any
     weapons such as guns or knives.

The Petition provides, in relevant part, that on July 14, 2017, the

Respondent physically abused Ryan in front of his younger siblings and the

Respondent’s friends. More specifically, the Respondent punched Ryan’s

head and body and then went into his room to retrieve a weapon. The

Respondent returned with the weapon, cocked the weapon, placed it to

Ryan’s head, made a negative comment to Ryan, and then pulled the

trigger. Ryan ran from where he was at and went to his mother’s home.

Further, although the incident occurred on July 14, 2017, it was not until

May 23, 2018, that Ryan revealed to his mother, Ms. Curtis, that the

Respondent put a weapon to his (Ryan) head and pulled the trigger.

     The trial court entered a temporary injunction. Over several days, the

trial court conducted an evidentiary hearing on the Petition, hearing

testimony from Ryan, Ms. Curtis, the Respondent, and individuals who

were present during the incident, including the Respondent’s friends and

other children.   The Respondent and his counsel were present at the

evidentiary hearings.

     On November 19, 2019, the trial court reviewed and then rejected


                                    3
proposed final orders presented by the parties. The trial court directed the

parties to prepare and submit amended proposed final orders.            At the

commencement of the hearing conducted on January 22, 2020, the trial

court ruled as follows:

      After hearing the testimony of each party present and all
      witnesses called by each side, the Court finds based on the
      specific facts of this case that the Petitioner is a victim of
      domestic violence and has reasonable cause to believe that he
      is in imminent danger of becoming a victim of domestic violence
      by the Respondent.

The trial court informed the parties that it will enter a final order that same

day with specific factual findings, and that the injunction shall be in effect

for a one-year period until January 22, 2021. At the hearing, the trial court

ruled that Ryan is the victim of domestic violence by the Respondent; the

Respondent committed an act of child abuse on Ryan; on July 14, 2017,

the Respondent committed an act of battery when he grabbed Ryan in a

headlock and tried to shove him to the ground using excessive force to

reprimand Ryan; the Respondent committed an act of aggravated assault

when the Respondent put a gun to Ryan’s forehead and pulled the trigger;

and the Petitioner met his burden of proving an act of domestic violence by

the preponderance of the evidence.

      On January 22, 2020, the trial court entered both the Order and the

Final Judgment of Injunction for Protection Against Domestic Violence. In


                                      4
the Order, the trial court noted that Ryan’s testimony was consistent and

credible. The trial court set forth Ryan’s testimony. The trial court noted

that, following the July 14, 2017 incident, his mother, Ms. Curtis, saw that

Ryan’s shirt was torn.   Ryan started to explain to his mother that the

Respondent put him (Ryan) in a choke-hold, but Ms. Curtis was becoming

upset. Ryan did not tell Ms. Curtis about the firearm or any further details

about the incident because he was concerned about how she would react.

Following this incident, he did not visit the Respondent again. Several

months later, Ms. Curtis told Ryan that he had to go to the Respondent’s

home, and it was then that Ryan told Ms. Curtis about the firearm incident

that occurred on July 14, 2017. The trial court also found that Ms. Curtis’s

testimony was credible and consistent, and that her testimony as to Ryan’s

revelation about the firearm was consistent with Ryan’s testimony.

     The Order reflects that the Respondent testified that Ryan’s sister

notified the Respondent that Ryan was going to hurt Ryan’s younger

brother, Lucas. The Respondent exited the house and saw Ryan holding

Lucas by the arm.        The Respondent admitted that he got angry,

“manhandled” Ryan, held him down, called Ryan names, and placed his

hands around Ryan’s neck until other adults who were present separated

Ryan and the Respondent. The Respondent, however, denied pointing a



                                     5
firearm at Ryan or having any firearms in his home on July 14, 2017.

     The trial court heard testimony from several adults who were present

during the incident. Among other things, they all testified that they did not

see the Respondent with a firearm on the day of the incident. The trial

court found that they were not credible. Further, the trial court heard

testimony from children who were present on the date of the incident. The

trial court found that the children were unreliable because, based on their

demeanor, it appeared they had spoken with adults about their testimony.

     In its Order, the trial court made the following determinations

consistent with its oral rulings: Ryan is a victim of domestic violence by the

Respondent; the Respondent committed an act of child abuse on Ryan; on

July 14, 2017, the Respondent committed an act of battery when he

grabbed the Petitioner in a headlock and tried to shove him to the ground

using excessive force to reprimand Ryan; the Respondent committed an

act of aggravated assault when he retrieved a gun, put it to Ryan’s

forehead, and pulled the trigger; and Ryan met his burden of proving an act

of domestic violence by a preponderance of the evidence. Paragraph 24 of

the Order provides that, based on these findings, the trial court was

entering “an indefinite Final Judgment of Injunction for Protection Against

Domestic Violence on behalf of Ryan Gregory Dickson.” (emphasis added).



                                      6
However, immediately thereafter, the Order provides that the injunction was

“granted for one year period until January 22, 2021.” (underlining added).

      On January 31, 2020, the Respondent filed a motion for rehearing

and/or new trial, which was denied on April 9, 2021. The Respondent’s

timely appeal followed.

II. Analysis

     A. Whether the trial court acted in excess of its jurisdiction or violated
the Respondent’s right to adequate notice and due process?

      The Respondent contends that the trial court acted in excess of its

jurisdiction under section 741.30 and violated his right to adequate notice

and due process by finding that the Respondent committed acts of child

abuse, battery, and aggravated assault, because the only relief sought in

the Petition was a determination that based on the Respondent’s acts,

Ryan was a victim of domestic violence or has reasonable cause to believe

he is in imminent danger of becoming a victim of domestic violence under

section 741.30(1)(a). We disagree.

      Section 741.30(1)(a) provides that there is a cause of action for an

injunction for protection against domestic violence if a family or household

member is a “victim of domestic violence as defined in s. 741.28 or has

reasonable cause to believe he or she is imminent danger of becoming the

victim of any act of domestic violence.”          Section 741.28(2) defines


                                      7
“domestic violence” as “assault, aggravated assault, battery, aggravated

battery, sexual assault, sexual battery, stalking, aggravated stalking,

kidnapping, false imprisonment, or any criminal offense resulting in physical

injury or death of one family or household member by another family or

household member.” Further, in addition to alleging that the Respondent

committed or threatened to commit domestic violence,” the Petition alleged

that the Respondent “previously threatened, harassed, stalked, or

physically abused the petitioner.” Thus, based on the allegations set forth

in the Petition, the trial court did not exceed its jurisdiction or violate the

Respondent’s right to adequate notice and due process by finding that he

committed acts of child abuse, battery, and aggravated assault.

      B. Whether the trial court delegated its decision-making authority?

      Next, the Respondent argues that trial court delegated its decision-

making authority by adopting the Petitioner’s amended proposed judgment.

We disagree.

      In Perlow v. Berg-Perlow, 875 So. 2d 383 (Fla. 2004), the Florida

Supreme Court did not prohibit a trial judge from adopting verbatim the

proposed order of one of the parties. However, the Court did caution that a

party’s proposed order “cannot substitute for a thoughtful and independent

analysis of the facts, issues, and law by the trial judge.” Id. at 390. In



                                      8
Perlow, the trial judge adopted verbatim the proposed order of one party

without giving the other party an opportunity for comments or objections. In

reversing the order under review, the Florida Supreme Court stated:

      When the trial judge accepts verbatim a proposed final
      judgment submitted by one party without an opportunity for
      comments or objections by the other party, there is an
      appearance that the trial judge did not exercise his or her
      independent judgment in the case. This is especially true when
      the judge has made no findings or conclusions on the record
      that would form the basis for the party’s proposed final
      judgment. This type of proceeding is fair to neither the parties
      involved in a particular case nor our judicial system.

Id. (footnote omitted). Further, the Court provided guidance to trial judges

when requesting proposed orders:

      (1) the trial judge may ask both parties or one party to submit a
      proposed final judgment; (2) if proposed final judgments are
      filed, each party should be given an opportunity to review the
      other party’s proposed final judgment and make objections; (3)
      if only one party submits a proposed final judgment, there must
      be an opportunity for review and objections by the opposing
      party; and (4) prior to requesting proposed final judgments, the
      trial judge should, when possible, indicate on the record the
      court's findings of fact and conclusions of law.

Id. at 384.

      In the instant case, the trial court rejected the initial proposed orders

submitted by the parties, and then requested both parties to submit

amended proposed orders. Further, the trial court did not adopt verbatim

Petitioner’s amended proposed order. Instead, the trial court made several



                                      9
changes, including a significant change—the trial court did not accept the

Petitioner’s request for an indefinite injunction, and instead, entered an

injunction for a one-year period. Therefore, the record before this Court

does not reflect that the trial court delegated its decision-making authority

when adopting portions of the Petitioner’s amended proposed order.

      C. Whether the incident of domestic violence was too remote in time
to support the entry of the domestic violence injunction?

     Finally, the Respondent contends that the trial court abused its

discretion by entering the injunction because the sole domestic violence

incident occurred eleven months prior to the filing of the Petition, and

therefore the incident was too remote in time to support the entry of the

domestic violence injunction. Under the circumstances of this case, we

disagree.

      Florida courts have found that the remoteness of a prior act of

domestic violence or abuse may render the entry of a domestic violence

injunction improper. There does not appear to be a bright line rule as to

what would be considered too remote in time to support the entry of a

domestic violence injunction. However, in Curl v. Roberts ex rel. E.C., 279

So. 3d 765 (Fla. 1st DCA 2019), the First District Court of Appeal held:

“Incidents remote in time by as little as a year are insufficient to support

entry of a new injunction, absent allegations of current violence or imminent


                                     10
danger that satisfy the statute.” Curl, 279 So. 3d at 767 (emphasis added);

see also McGuire v. Boscan, Case No. 3D20-1419, 46 Fla. L. Weekly

D2573 (Fla. 3d DCA Dec. 1, 2021) (reversing entry of domestic violence

injunction based on remoteness where last alleged domestic violence

incident occurred in September 2017 and the petition for protection against

domestic violence was filed in March 2020); Magloire v. Obrenovic, 308 So.

3d 258, 261 (Fla. 2d DCA 2020) (“[The petitioner’s] testimony established

that she was the victim of violence in early 2018, including while she was

pregnant. However, those incidents predated the filing of the petition by

well over a year and were thus too remote in time to support the entry of

the injunction in the absence of more recent evidence of domestic violence

or evidence of that [the petitioner] has reasonable cause to believe that she

and her child are in imminent danger.”); Gill v. Gill, 50 So. 3d 772, 774 (Fla.

2d DCA 2010) (“[A]n isolated incident of domestic violence that occurred

years before a petition for injunction is filed will not usually support the

issuance of an injunction in the absence of additional current allegations.”).

      In the instant case, the Petition was filed eleven months after the

incident of domestic violence occurred. Ryan, who was a minor when the

incident occurred, did not inform his mother, Ms. Curtis, that the

Respondent placed a firearm to Ryan’s head and pulled the trigger. Ryan’s



                                      11
delay in telling his mother was due to his concern as to how she would

react. After Ryan told his mother about the firearm, Ms. Curtis filed the

Petition on behalf of Ryan three weeks later. Under the circumstances of

this case, we conclude that the July 14, 2017 incident of domestic violence

was not too remote in time to support the entry of the domestic violence

injunction.

III. Conclusion

      Based on the above analysis, we affirm the entry of the Order, but

remand for the sole purpose of correcting the scrivener’s error in Paragraph

24 of the Order to reflect that the domestic violence injunction was entered

for a one-year period until January 22, 2021, not indefinitely.

        Affirmed; remanded for correction of scrivener’s error.




                                      12